Name: Commission Regulation (EEC) No 2052/84 of 17 July 1984 correcting Regulation (EEC) No 2011/84 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 16 Official Journal of the European Communities 18 . 7 . 84 COMMISSION REGULATION (EEC) No 2052/84 of 17 July 1984 correcting Regulation (EEC) No 2011 /84 on the supply of common wheat flour to the Arab Republic of Egypt as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the Treaty establishing the European Economic Community, Having regard to the opinion of the Monetary Committee , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), whereas Commission Regulation (EEC) No 201 1 /84 (8) lays down the terms and conditions for the supply of common wheat flour to the Arab Republic of Egypt as food aid ; Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, whereas a check has revealed that Annex la to the said Regulation is not the same as in the measures submitted to the management committee for its opiniori ; whereas, therefore, the Regulation in ques ­ tion should be corrected, Having regard to Council Regulation (EEC) No 1278 /84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), HAS ADOPTED THIS REGULATION : Article 1 In Annex la to Regulation (EEC) No 2011 /84, point 10 is hereby replaced by the following : ' 10 . Packaging :  in bags :  jute sacks of a minimum weight of 650 g or  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kg  marking on the bags in letters at least 5 cm high : "WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO EGYPT" Article 2 This Regulation shall enter into force on 18 July 1984. (  ) Oj No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) O) No L 107, 19 . 4 . 1984, p. 1 . (&lt;) OJ No L 281 , 1 . 11 . 1975 , p. 89 . ( «) O) No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973, p . 1 . 0 OJ No L 187, 14 . 7 . 1984, p . 16 . 18 . 7 . 84 Official Journal of the European Communities No L 190/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1984. For the Commission Poul DALSAGER Member of the Commission